 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY EUGENE HOWARD,                              No. 2:19-cv-02062 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    ARYAD, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1          The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 6          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 7   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 8   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 9   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

10   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

11   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

12   Cir. 1989); Franklin, 745 F.2d at 1227.

13          In order to avoid dismissal for failure to state a claim a complaint must contain more than

14   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

15   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

16   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

17   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

18   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

19   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

20   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
21   at 678. When considering whether a complaint states a claim upon which relief can be granted,

22   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

23   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

24   U.S. 232, 236 (1974).

25          The complaint names four physicians at California State Prison-Sacramento as defendants.

26   (ECF No. 1.) Plaintiff asserts medical indifference claims under the Eighth Amendment, alleging
27   in conclusory terms that defendants denied his requests to see a specialist and did not prescribe

28   proper pain medication. (Id. at 4.) Plaintiff attaches a copy of his March 2018 health care
                                                        2
 1   grievance, requesting pain medication for his low back pain and claiming insufficient medical

 2   care, and the administrative responses to the grievance. (Id. at 8-16.)

 3          Denial or delay of medical care for a prisoner’s serious medical needs may constitute a

 4   violation of the prisoner’s Eighth and Fourteenth Amendment rights. Estelle v. Gamble, 429 U.S.

 5   97, 104-05 (1976). An individual is liable for such a violation only when the individual is

 6   deliberately indifferent to a prisoner’s serious medical needs. Id.; see Jett v. Penner, 439 F.3d

 7   1091, 1096 (9th Cir. 2006); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002); Lopez v.

 8   Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000).

 9          In the Ninth Circuit, the test for deliberate indifference consists of two parts. Jett, 439

10   F.3d at 1096, citing McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1991), overruled on other

11   grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). First, the

12   plaintiff must show a “serious medical need” by demonstrating that “failure to treat a prisoner’s

13   condition could result in further significant injury or the ‘unnecessary and wanton infliction of

14   pain.’” Id., citing Estelle, 429 U.S. at 104. “Examples of serious medical needs include ‘[t]he

15   existence of an injury that a reasonable doctor or patient would find important and worthy of

16   comment or treatment; the presence of a medical condition that significantly affects an

17   individual’s daily activities; or the existence of chronic and substantial pain.’” Lopez, 203 F. 3d

18   at 1131-1132, citing McGuckin, 974 F.2d at 1059-60.

19          Second, the plaintiff must show the defendant’s response to the need was deliberately

20   indifferent. Jett, 439 F.3d at 1096. This second prong is satisfied by showing (a) a purposeful act
21   or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

22   indifference. Id. Under this standard, the prison official must not only “be aware of facts from

23   which the inference could be drawn that a substantial risk of serious harm exists,” but that person

24   “must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). This “subjective

25   approach” focuses only “on what a defendant’s mental attitude actually was.” Id. at 839. A

26   showing of merely negligent medical care is not enough to establish a constitutional violation.
27   Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998), citing Estelle, 429 U.S. at 105-106.

28          Here, the complaint does not specify how any defendant was deliberately indifferent to
                                                        3
 1   plaintiff’s serious medical needs under the above standard. Plaintiff must allege with at least

 2   some degree of particularity overt acts which defendants engaged in that support plaintiff’s claim.

 3   Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984).

 4          The court finds that plaintiff’s complaint fails to state a claim upon which relief can be

 5   granted under federal law. Plaintiff’s complaint must be dismissed. The court will, however,

 6   grant leave to file an amended complaint.

 7          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 8   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

 9   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

10   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

11   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

12   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

13   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

14   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

15          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

16   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

17   complaint be complete in itself without reference to any prior pleading. This is because, as a

18   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

19   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

20   longer serves any function in the case. Therefore, in an amended complaint, as in an original
21   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

24          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

25   shall be collected and paid in accordance with this court’s order to the Director of the California

26   Department of Corrections and Rehabilitation filed concurrently herewith.
27          3. Plaintiff’s complaint is dismissed.

28          4. Plaintiff is granted thirty days from the date of service of this order to file an amended
                                                         4
 1   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

 2   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

 3   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

 4   amended complaint in accordance with this order will result in a recommendation that this action

 5   be dismissed.

 6   Dated: April 9, 2020
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11   2/howard2062.Screen

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
